Citation Nr: 0101164	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to the assignment of a higher initial 
(compensable) rating for hemorrhoids, from June 19, 1996, to 
March 30, 1998.  

3.  Entitlement to the assignment of a rating in excess of 10 
percent for hemorrhoids, from March 30, 1998.  

4.  Entitlement to an effective date earlier than June 19, 
1996, for a grant of service connection for hemorrhoids.

5.  Entitlement to an effective date earlier than March 30, 
1998, for the award of a 10 percent rating for hemorrhoids.  





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
hemorrhoids and a zero percent, or noncompensable evaluation, 
was assigned under Diagnostic Code 7336, effective June 19, 
1996.  The veteran perfected an appeal regarding the 
noncompensable evaluation that was initially assigned for his 
service-connected hemorrhoids.  In May 1999, an increased 
evaluation of 10 percent disabling was granted for 
hemorrhoids, effective March 30, 1998.  

The Board notes that it has recharacterized the claims for 
increased compensation for hemorrhoids in order to comply 
with the decision of the Court of Appeals for Veteran's 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court held that where the issue involves an 
appeal which has been developed from the initial rating 
assigned following a grant of service connection, 
adjudicators must consider whether separate, or "staged" 
ratings may be assigned for separate periods of time.  The 
Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating. Id.  

The appellant's pleadings indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation, and in fact, a staged rating has been utilized.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
for his service-connected hemorrhoid disability. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that in statements on appeal, the 
veteran has indicated disagreement with the "disability 
begin date" for the award of service connection for 
hemorrhoids, and he indicated that he desired back benefits 
from the date of separation (March 6, 1971) to the present.  
He has also indicated his belief that a 10 percent rating is 
warranted for hemorrhoids prior to March 30, 1998.  In a 
February 2000 Statement of the Case, the RO denied a claim 
for entitlement to an earlier effective date for service 
connection of hemorrhoids, currently evaluated as 10 percent 
disabling, effective March 30, 1998.  In the discussion of 
the reasons and bases for this decision, the RO stated that 
"the earliest date for an increased evaluation has been 
found to be March 30, 1998, for which the facts were found 
that an increase in disability had occurred."  

Therefore, it appears that the RO adjudicated the veteran's 
claim for "back benefits" both from the standpoint of a 
claim for an earlier effective date for the grant of service 
connection for hemorrhoids, and from the standpoint of a 
claim for an effective date earlier than March 30, 1998, for 
the award of a 10 percent rating for hemorrhoids.  Thus, the 
Board has found it appropriate to adjudicate these two issues 
separately, and the issues have been framed as such on 
appeal.  It is further noted that a statement from the 
veteran, received on May 23, 2000, has been accepted by the 
Board as a substantive appeal with regard to both earlier 
effective date claims.  

This claim also comes before the Board from the November 1996 
denial of the veteran's claim for service connection for a 
nervous condition, and the December 1999 denial of the claim 
for service connection for PTSD.  

The claims for increased compensation for service-connected 
hemorrhoids (for both of the stated periods); service 
connection for a nervous disorder, to include PTSD; and for 
entitlement to an effective date earlier than March 30, 1998, 
for the award of a 10 percent rating for hemorrhoids, are the 
subject of a remand which immediately follows the decision 
herein.  
The record indicates that the veteran requested a hearing 
before the Board in conjunction with the claims on appeal, 
and a travel board hearing was accordingly scheduled for 
December 13, 2000.  By letter dated November 2000, the 
veteran indicated that he would be unable to attend the 
scheduled hearing as he is incarcerated.  As the veteran has 
effectively withdrawn his request for a hearing, the Board 
finds that no further action is required in this regard. 

Finally, the Board notes that in an undated statement on 
appeal, the veteran asked that "Counsel" be appointed if 
needed to help prove his claims.  However, review of the 
record indicates that the veteran is not currently 
represented in this appeal as an executed power of attorney 
is not of record and he was advised in the statement of the 
case provided to him in May 1997 that he could have a 
representative at no charge.  


FINDINGS OF FACT

1.  In a November 1996 rating decision, service connection 
was granted for hemorrhoids and an effective date of June 19, 
1996, was assigned for that award.  The veteran did not 
initiate an appeal of the assigned effective date within one 
year following notification thereof, and thus, that decision 
is final.  

2.  No formal or informal claim for VA disability 
compensation or benefits of any kind was submitted by the 
veteran prior to June 19, 1996.  

3.  The record does not indicate contentions or allegations 
of clear and unmistakable error (CUE) in the November 1996 
rating decision which assigned an effective date of June 19, 
1996, for the grant of service connection for hemorrhoids.  


CONCLUSION OF LAW

An effective date earlier than June 19, 1996, is not 
warranted for the grant of service connection for 
hemorrhoids.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.400, 
20.302, 20.1103, (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1996, service connection was granted for 
hemorrhoids, with the assignment of a zero percent 
(noncompensable) evaluation under Diagnostic Code 7336, 
effective June 19, 1996.  The issue on appeal stems from the 
appellant's disagreement with the assignment of June 19, 
1996, as the effective date for the award of service 
connection for hemorrhoids.  The appellant contends that the 
appropriate effective date is March 6, 1971, the date of his 
separation from active service.  He has indicated that he was 
treated for hemorrhoids during service and he has suffered 
from hemorrhoids ever since that time.  


Background

Service medical records show diagnosis and treatment for 
thrombosed hemorrhoids in 1968.  The January 1971 separation 
examination report shows that the anus and rectum were 
clinically evaluated as normal.  Post-service treatment for 
hemorrhoids is initially shown in the record in 1980, at 
which time the veteran was diagnosed with an intramuscular 
fistula and internal and external hemorrhoids, for which he 
underwent a fistulectomy and a hemorrhoidectomy.  A VA 
outpatient medical record, dated March 1998, shows treatment 
for hemorrhoids.  

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) was received at the RO on June 19, 1996.  On this 
form, the veteran indicated that he was claiming benefits for 
a nerve condition and spots on his skin, as secondary to 
Agent Orange exposure.  

In a November 1996 rating decision, service connection was 
granted for hemorrhoids, with the assignment of an effective 
date of June 19, 1996. 

In statements on appeal, the veteran has indicated 
disagreement with the "disability begin date" for the award 
of service connection for hemorrhoids, and he indicated that 
he desired back benefits from the date of separation (March 
6, 1971) to the present.  

In a February 2000 Statement of the Case, the RO indicated 
that June 19, 1996 was established as the effective date for 
service connection for hemorrhoids as that was the date of 
the veteran's original claim.  It was noted that although the 
veteran did not claim the condition, service connection was 
established based on a review of the veteran's service 
medical records showing treatment and diagnosis of 
hemorrhoids in 1968.  


Laws and Regulations

As noted, service connection for hemorrhoids was granted in a 
November 1996 rating decision, and an effective date of June 
19, 1996 was assigned for that award.  The veteran was 
notified of that decision by letter dated November 19, 1996.  
Thereafter, he did not initiate an appeal regarding the 
effective date for the grant of service connection for 
hemorrhoids within one year following notification thereof, 
and thus, that decision is final.  38 U.S.C. § 7105(c); 38 
C.F.R. §§ 3.105(a), 20.302, 20.1103 (2000). 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a) (2000). A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part. 38 
C.F.R. § 3.104(a) (2000).  

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993); citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc). Generally, a finding of CUE requires that 
either the correct facts, as they were known at the time, 
were not before the Board, or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 38 C.F.R. § 20.1403 (2000).

The assignment of effective dates is generally governed by 38 
U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400 (2000).  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 1991).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later." 38 C.F.R. § 3.400 
(2000).


Analysis

Having reviewed the record, the Board has determined that an 
effective date earlier than June 19, 1996, is not warranted 
for the grant of service connection for hemorrhoids.  
Specifically, the effective date of June 19, 1996, as 
assigned in the November 1996 rating decision is final as the 
veteran did not initiate an appeal of that issue within one 
year thereof.  As such, an earlier effective date is not 
available to the veteran in the absence of clear and 
unmistakable error (CUE).  

The Board will note, however, that the basis for the 
assignment of the June 19, 1996 effective date is readily 
apparent from the record.  The applicable regulations 
specifically provide that a grant of service connection based 
on an original claim cannot be made effective at a time prior 
to the date of the receipt of application therefor.  Although 
the veteran did not specifically claim benefits for 
hemorrhoids in the VA Form 21-256 which was received on June 
19, 1996, that form represented the first claim for VA 
disability compensation or benefits of any kind which was 
filed by the veteran with respect to his active military 
service.  There is no indication that a formal or an informal 
claim for service connection for hemorrhoids or any other 
disability was filed prior to June 19, 1996, and thus, an 
earlier effective date is not available to the veteran with 
respect to the grant of service connection for hemorrhoids.  

The veteran has claimed that an effective date of March 6, 
1971 (the date of his separation from active service) is 
appropriate for a grant of service connection for 
hemorrhoids.  However, the applicable provisions provide that 
a grant of service connection may be made effective on the 
day following separation from service only in the event that 
the application for benefits therefor was filed within one 
year following the date of separation.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2000).  The veteran was discharged from 
service in 1971, and there is no indication that he filed a 
claim for VA compensation of any kind until June 19, 1996, 
the date of receipt of the VA Form 21-256 on which the RO 
based the effective date for the grant of service connection 
for hemorrhoids.  Thus, an effective date corresponding to 
the date of separation from service is not warranted.  

In light of the foregoing, the only available theory on which 
an earlier effective date may be based is that of CUE in the 
November 1996 rating decision.  The veteran is reminded that 
the Court of Appeals for Veterans Claims has held that CUE 
claims must be alleged with specificity, and the elements of 
such a claim are set forth in Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), in which the Court articulated a three-
pronged test for purposes of determining whether such error 
is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
If a veteran wishes to reasonably raise a valid claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error. See Fugo, 6 Vet. App. at 
44.  

In the present case, the Board finds there are no contentions 
by the veteran that either the correct facts, as they were 
known at the time, were not before the adjudicator at the 
time of the November 1996 rating decision, or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied. Damrel, supra.    
In the absence of specific CUE allegations, adjudication of a 
claim for CUE is not appropriate.  

In light of the foregoing, the Board finds that the criteria 
for assignment of an effective date earlier than June 19, 
1996, have not been met for the grant of service connection 
for hemorrhoids, and accordingly, the veteran's claim is 
denied.  


ORDER

An effective date earlier than June 19, 1996, is denied for 
the grant of service connection for hemorrhoids.  


REMAND

Having reviewed the record, the Board has concluded that the 
remaining claims on appeal must be returned to the RO in 
order to conduct further evidentiary development and to 
ensure compliance with recently enacted legislation.  

The Board notes that during the pendency of the claims on 
appeal, 38 U.S.C.A. § 5103, which concerns VA's duty to 
assist a claimant with the development of facts pertinent to 
his claim, has been substantially revised.  The revised 
statutes contain no "well grounded claim" requirement and 
instead provide that VA must make "reasonable efforts" to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain, 
unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  In the 
case of a claim for disability compensation, the assistance 
provided by VA shall also include providing a medical 
examination or obtaining an opinion when such an examination 
or opinion is necessary to make a decision on the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The Board finds that these 
revisions are applicable to the claims on appeal as they are 
more favorable than the prior statutory provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Initially, the Board notes that the veteran is currently 
incarcerated in a Texas Department of Corrections (TDC) 
facility, and he has been receiving his medical treatment at 
that facility.  He previously declined to authorize release 
of TDC medical records on the advice of his attorney.  On 
remand, the RO will have the opportunity to determine whether 
there has been a change in circumstances, such that the 
veteran will now authorize the release of TDC medical records 
and that such records can be associated with the claims 
folder for the purpose of consideration in conjunction with 
the claims on appeal.  


Service connection for a nervous disorder, to include PTSD

The Board notes that the RO denied the veteran's claims for 
service connection for PTSD and a nervous disorder on the 
basis that the claims were not well grounded.  The RO found 
that as the record did not include a PTSD diagnosis and the 
claim was not well grounded, no further development, to 
include an examination, was warranted with regard to this 
claim.  It was also found that the claim for service 
connection for a nervous disorder was not well grounded as 
there was no evidence which demonstrated that the claimed 
condition was incurred in or aggravated by the veteran's 
period of active service.  

As noted, recent statutory amendments have eliminated the 
requirement that a veteran submit a well grounded claim prior 
to receiving assistance from VA in the development of his 
claim.  Thus, VA has an obligation to assist the veteran in 
the development of facts pertinent to the claim for service 
connection for a nervous disorder, to include PTSD, and this 
development includes an obligation to obtain additional 
medical records and to afford the veteran a VA examination if 
such development is necessary to substantiate his claim. 

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
See also 38 C.F.R. § 3.303 (2000).  In order to establish 
entitlement to service connection for PTSD, there must be 
medical evidence diagnosing the condition in conformance with 
the DSM-IV (Diagnostic and Statistical Manual for Evaluation 
of Mental Disorders, 4th ed.), credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2000).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Service medical records show that in September 1970, the 
veteran complained about his "nerves," and that Valium was 
prescribed as treatment.  On the January 1971 report of 
medical history, he indicated that he had a history of 
nervous trouble, and it was noted that he felt his nervous 
problems would get better after his separation.  Post-service 
VA medical records show that at the time of treatment for 
alcoholism and mixed substance abuse in 1985, psychiatric 
diagnoses included probable anti-social personality disorder 
and adjustment disorder with brief depressive reaction.  
During the course of that treatment, it was also noted that 
the veteran exhibited PTSD symptoms including nightmares, 
flashbacks, isolation, and guilt, and Axis I diagnoses 
included alcohol and cocaine abuse and rule out PTSD.  A 
September 1991 VA outpatient record shows Axis I diagnoses of 
alcohol abuse and dysthymic disorder, and an Axis II 
diagnosis of narcissistic personality features.  

The record does not indicate a PTSD diagnosis in accordance 
with the DSM-IV; however, the veteran has not been yet been 
afforded a VA psychiatric examination for the purpose of 
determining whether such a diagnosis is appropriate.  The 
1985 treatment records noted above included a diagnosis of 
rule out PTSD, so that further examination is warranted.  The 
record also includes a September 1998 document indicating 
that the veteran's file was reviewed for Compensation and 
Pension purposes, wherein it was noted that the veteran would 
be scheduled for evaluation of his mental condition by a Dr. 
A., a staff psychiatrist with the C & P service.  A 
handwritten note indicates that Dr. A. did not provide that 
examination, and the reasons therefor are not specifically 
addressed in the record.  In accordance with the duty to 
assist the a psychiatric examination is warranted.

The record indicates that the veteran refused to cooperate 
with the RO's request to have an examination of his 
hemorrhoid disorder conducted by Texas Department of 
Corrections (TDC) medical personnel; however, there is no 
indication that the veteran refused to participate in a VA 
psychiatric examination or that a VA psychiatrist actually 
visited the veteran for the purpose of performing the 
examination.  In fact, on multiple occasions the veteran has 
requested that he be visited by VA staff physicians for the 
purpose of a psychiatric examination and he has indicated his 
willingness to cooperate with such an examination.  

Thus, the record is unclear as to why the previously 
recommended VA psychiatric examination was not conducted, 
however, it has been shown that the RO considers it feasible 
to send a VA staff psychiatrist to examine the veteran at his 
place of incarceration.  In light thereof and in order to 
comply with the provisions of the VCAA, the Board is of the 
opinion that the veteran should be afforded an additional 
opportunity to be scheduled for a psychiatric examination.  

Having reviewed the record, the Board has also determined 
that the record includes sufficient evidence of an in-service 
stressor.  Specifically, the veteran's military awards 
include the Army Commendation Medal with "V" device.  
According to the provisions of M21-1, Part VI, § 11.38(c)(1) 
(October 28, 1998), receipt of the Army Commendation Medal 
with "V" device is conclusive evidence of participation in 
a stressful episode during the period of active service.  As 
the existence of an in-service stressor is conceded, the VA 
examiner will be asked to provide an opinion as to whether 
the veteran has a diagnosis of PTSD (as defined by the DSM-
IV) which is related to the in-service stressors, to include 
the veteran's combat experiences reported by the veteran.  

On remand, therefore, the veteran will be scheduled for an 
examination for a VA psychiatrist for the purpose of 
determining whether a PTSD diagnosis, as defined by the DSM-
IV, is appropriate.  The examiner will also be asked to 
provide diagnoses for any additional nervous disorder or 
disorders which are currently manifested and to indicate an 
opinion, if appropriate, as to the relationship between those 
disorders and the period of active service, to include 
complaints of "nerves," therein.  


Increased Compensation for Hemorrhoids

As noted in the Introduction, the claims for higher 
compensation ratings for hemorrhoids are being evaluated in 
two separate periods, a concept also known as "staged" 
ratings.  Fenderson, supra.  The Board further notes that the 
VCAA provides that the duty to assist includes the duty to 
afford the veteran a medical examination which necessary to 
substantiate his claim.  

The record indicates that in September 1998, the RO 
considered sending a VA physician to conduct a hemorrhoids 
examination at the veteran's current location at a TDC 
facility.  However, the veteran refused to allow TDC medical 
personnel to examine him for the purpose of an initial 
determination as to whether hemorrhoids were currently 
manifested and he refused to allow release of his TDC medical 
records on the advice of his attorney.  Therefore, it was 
determined that it would not be productive to provide an on-
site examination as there was no information as to whether 
active hemorrhoid pathology was present.  In the Board's 
view, this determination by the RO was reasonable at the 
time.  

Subsequent to the time of that determination, however, 
additional information was received in the form of a March 
30, 1998 outpatient medical record, showing treatment for 
active hemorrhoid pathology.  Based on this treatment record, 
the RO granted an increased rating of 10 percent for the 
service-connected hemorrhoid disability.  The veteran has 
since indicated that his hemorrhoids have taken a turn for 
the worse.  Thus, the record shows that hemorrhoids are 
currently manifested, the veteran is being rated for active 
pathology, and he has indicated that this disability has 
worsened in severity.  In addition, the RO has indicated that 
it has the resources to provide an on-site examination of the 
veteran at his place of incarceration.  In light thereof, the 
Board is of the opinion that the veteran should be afforded a 
VA examination of his hemorrhoid disability, as such an 
examination could provide information which is helpful to a 
determination as to whether increased compensation is 
warranted for hemorrhoids.  On remand, the veteran will be 
scheduled for a VA examination in order to determine the 
nature and severity of his service-connected hemorrhoid 
disorder.  


Earlier effective date for the award of a 10 percent rating 
for hemorrhoids

The Board notes that in the decision herein, entitlement to 
an effective date earlier than June 19, 1996, was denied for 
the grant of service connection for a hemorrhoid disorder.  
Thus, the grant of an evaluation in excess of 10 percent 
disabling for hemorrhoids cannot be made effective prior to 
June 19, 1996.  38 C.F.R. § 3.400 (2000).  

However, there exists the potential for the award of an 
effective date earlier than March 30, 1998, for the award of 
a 10 percent rating for hemorrhoids, based on the 
adjudication of the appeal with regard to that issue, which 
is inextricably intertwined with the claims for increased 
compensation for hemorrhoids.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As such, adjudication of this claim is 
being held in abeyance pending the completion of the 
additional evidentiary development specified herein, as the 
receipt of additional medical records and documentation might 
have bearing on the issue of whether an earlier effective 
date is warranted for the grant of a 10 percent rating or 
whether increased compensation is warranted for any part of 
the appeals period.  

Accordingly, on remand the veteran will be afforded the 
opportunity to submit any additional pertinent evidence in 
support of his claim, and to provide information such as the 
dates and location of any VA or private treatment for which 
documentation has not yet been sought or obtained, so that 
appropriate development may be conducted by the RO.  


Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any additional 
medical treatment which is pertinent to 
the claims on appeal, from either VA or 
private sources.  Utilizing the 
information provided by the veteran and 
upon obtaining the appropriate releases, 
the RO should contact all named 
facilities and caregivers in order to 
request copies of the available treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  In particular, the RO 
should request that the veteran provide 
authorization for release of his TDC 
medical records and such records should 
be requested if that authorization is 
received.  

The veteran should be notified that he 
has an affirmative duty to cooperate with 
the RO by providing additional 
information to assist in the development 
of his claims.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  The veteran 
should be informed that any failure to 
cooperate with the RO's requests for 
additional information could preclude 
meaningful development with regard to his 
claims and may result in an adverse 
determination.  

2.  The RO should schedule the veteran 
for a psychiatric examination by a VA 
physician, for the purpose of determining 
whether PTSD and/or any other psychiatric 
disorder is currently manifested.  All 
special tests/studies should be conducted 
as indicated, and objective findings 
should be noted in detail.  The examiner 
should provide a complete, multi-axial 
diagnosis which conforms to the 
provisions of the DSM-IV.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should attempt to separate 
and identify the symptomatology 
associated with each specific disorder.  
The examiner should be made aware that 
the existence of in-service stressor(s) 
has been verified as the veteran's 
military awards include the Army 
Commendation medal with "V" device.  
Accordingly, an opinion should be 
provided as to whether a diagnosis of 
PTSD is appropriate in accordance with 
the provisions of DSM-IV.  If a PTSD 
diagnosis is appropriate, the examiner 
should indicate whether this diagnosis is 
related to the verified in-service combat 
experiences/stressors described by the 
veteran.  For any diagnosed psychiatric 
disorder apart from PTSD, the examiner 
should indicate an opinion as to whether 
that disorder is related to the period of 
active service and treatment for 
"nerves" as shown therein. 

The claims folder and a copy of this 
remand should be provided to the examiner 
for review in conjunction with this 
examination.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  If any of 
the requested findings/opinions cannot be 
provided, the reasons therefor should be 
expressly indicated in the record.  

3.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the nature and severity of 
his service-connected hemorrhoids.  All 
special tests and studies should be 
conducted as indicated, and objective 
findings should be noted in detail.  The 
examiner should be asked to indicate 
whether the hemorrhoids are manifested by 
persistent bleeding, secondary anemia, or 
fissures, and information should be 
elicited as to the history of episodes of 
active hemorrhoid pathology.  

A copy of this remand should be provided 
to the examiner prior to the examination.  
Complete rationales and bases should be 
provided for an opinions given or 
conclusions reached.  

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with an original claim, the 
claim will be decided based on the 
evidence of record.  In addition, if the 
veteran fails to report for an 
examination in conjunction with a claim 
for increased compensation, the claim 
shall be denied.  However, VA has a duty 
to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination, and the RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  In the instant case, the 
veteran's cooperation is necessary for 
the RO to make the necessary arrangements 
to schedule the veteran for the requested 
examinations.

5.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible and 
any additional action required to comply 
with the 



notice and development requirements of 
the Veterans Claims Assistance Act of 
2000 is undertaken.  If any development 
remains incomplete, appropriate 
corrective measures should be taken.  If 
any VA examination report does not 
contain all of the requested 
findings/opinions, it should be returned 
for completion.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record.  If the decisions remain adverse, 
the RO should provide the appellant with 
an appropriate Supplemental Statement of 
the Case, along with an adequate period 
of time within which to respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 



